DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/3/2021 has been entered.
Applicant’s arguments and claim amendments filed 3/3/2021, regarding the previous 35 USC 102 and 103 rejections of claims 1, 3-5, 7, 9, and 11-18 have been fully considered but are not persuasive. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5, 9 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Totsuka (US 6562446).
Regarding claims 1, 3-5, and 11, Totsuka discloses a laminate having a surface, comprising: a polymer electrolyte membrane (17:1-22); and a reflective substrate of aluminum removably adhered to the polymer electrolyte membrane wherein removably adhered means the PEM can be removed from the reflective substrate without any damage or irreversible deformation occurring to the PEM and the substrate (17:1-22 and 17:38-42 where the PEM is not damaged or irreversibly deformed by removing the aluminum substrate and since the aluminum substrate and the PEM are of the same materials as the 
Regarding claim 9, Totsuka discloses the laminate of claim 1 as shown above, and Totsuka further discloses that the polymer electrolyte membrane has an average thickness from 1um-100um (17:1-22 where the PEM is 17um).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Totsuka (US 6562446) in view of Namba et al. (US 2012/0141914, hereinafter Namba).
Regarding claim 7, Totsuka discloses the laminate of claim 1 as shown above, and Totsuka further discloses the polymer electrolyte membrane comprises a perfluorosulfonic acid resin (6:48-52, 17:1-22 wherein Nafion is a perfluorosulfonic acid resin).  However, Totsuka does not disclose that the perfluorosulfonic acid resin is reinforced with expanded porous polytetrafluoroethylene.  Namba discloses that utilizing a perfluorosulfonic acid resin is reinforced with expanded porous polytetrafluoroethylene is particularly preferable over just a perfluorosulfonic acid resin PEM due to its improved ion exchange properties (para 64 Namba).  Therefore it would be obvious to one of ordinary skill in the art at the time of filing to have the perfluorosulfonic acid resin of Namba reinforced with expanded porous polytetrafluoroethylene due to its improved ion exchange properties.
Claims 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Totsuka (US 6562446) in view of Tate (US 2011/0027579, as submitted by the Applicant in the IDS forms)
Regarding claims 12-17, Totsuka discloses the laminate of claim 1 as shown above, and Totsuka further discloses that reflective substrate comprises a reflective layer of aluminum that contacts the polymer electrolyte membrane (17:1-22) but Totsuka does not specifically discloses wherein the reflective substrate comprises a carrier layer of polyethylene terephthalate which contacts the polymer electrolyte membrane a protective layer disposed adjacent the reflective layer.   Tate discloses using a carrier layer of polyethylene terephthalate contacting the polymer electrolyte membrane with a polyolefin protective layer due to its excellent resistance to heat and excellent releasing property from the PEM (para. 23-27 of Tate).  Therefore it would be obvious to one of ordinary skill in the art at the time of invention to have the reflective substrate of Totsuka also comprises a carrier layer of polyethylene terephthalate which contacts the polymer electrolyte membrane a protective layer .
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Totsuka (US 6562446) and Tate (US 2011/0027579, as submitted by the Applicant in the IDS forms), further in view of Okada et al. (WO 2015178191 wherein US 2017/0141423 is the US PGPub of the WO document).
Regarding claim 18, the combination of Totsuka and Tate discloses the laminate of claim 17 as shown above, however the combination of Totsuka and Tate does not specifically disclose wherein the protective layer comprises a cyclic olefin copolymer.  Okada discloses that cyclic olefin copolymers are utilized in release layers in order to improve adhesion and improve releasability (para. 15-16 of Okada.  Therefore it would be obvious to one of ordinary skill in the art at the time of invention that the polyolefin copolymer of Tate be a cyclic olefin copolymer in order to improve adhesion and improve releasability.
Response to Arguments
Applicant’s arguments and claim amendments filed 3/3/2021, regarding the previous 35 USC 102 and 103 rejections of claims 1, 3-5, 7, 9, and 11-18 have been fully considered but are not persuasive. 
Regarding the 35 USC 102 rejection of amended claim 1, Applicant argues that Totsuka discloses the aluminum foil substrate being dissolved away, therefore the amended claim limitation is not met that “wherein removably adhered means the PEM can be removed from the reflective substrate without any damage or irreversible deformation occurring to the PEM and the reflective substrate” (see remarks pg. 5-7).  This argument is not persuasive because even though it is agreed upon that Totsuka discloses that the aluminum substrate is removed by being dissolved away, since the aluminum foil and the PEM in Totsuka are the same materials used by the Applicant in Applicants specification para. 31 and 32, and 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK A CHERNOW whose telephone number is (571)270-7962.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FRANK A CHERNOW/ Examiner, Art Unit 1729   

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729